Exhibit 99.1 FOR IMMEDIATE RELEASE Hughes Communications, Inc. Announces Third Quarter 2007 Results Record Third Quarter Revenues, EBITDA and Net Income for HNS Germantown, Md., November 7, 2007—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the third quarter ended September 30, 2007. Hughes' consolidated operations are classified into three reportable segments: VSAT; Telecom Systems; and Parent and Other. The VSAT and Telecom Systems segments represent all the operations of Hughes Network Systems, LLC (“HNS”), Hughes’ principal operating subsidiary. The Parent and Other segment includes the financial results of Hughes Corporate, Electronic System Products, Inc., and investments in the other companies that were contributed from SkyTerra Communications, Inc. (“SkyTerra”), Hughes' predecessor, prior to the SkyTerra/Hughes spin-off in February 2006. Hughes Network Systems, LLC (HNS) “HNS delivered strong all-round financial performance with record third quarter revenues, EBITDA* and net income,” said Pradman Kaul, president and chief executive officer. “Revenues increased to $234 million in the third quarter of 2007 for an increase of 11.5% over the third quarter of 2006; EBITDA increased by 6% to $35 million, and net income increased to a strong $12.4 million in the third quarter of 2007.” “The consumer/SMB and mobile satellite businesses continued to be the key contributors to our revenue growth,” said Kaul. “Over 37,000 new subscribers were activated in the third quarter of 2007, resulting in the consumer/SMB subscriber base growing to approximately 365,000 at September 30, 2007 for a growth of 17% over the subscriber base at September 30, 2006. Revenue from our mobile satellite business showed a strong 74% growth in the third quarter of 2007 over the third quarter of 2006. Our North American and International enterprise businesses continued their steady revenue contribution with combined growth of 3% over the third quarter of 2006.” Kaul continued, “The third quarter of 2007 was also strong in new orders. We were awarded $284 million of new orders in the quarter compared to $183 million in the third quarter of 2006. The most significant contributor to this increase was a multi-year contract from U.K. lottery operator Camelot Group PLC to provide managed network services for over 27,000 lottery sites in the U.K. Other significant orders in the third quarter in our International enterprise business included Afsat, KT (Korea), and Telefonica. In our North American enterprise business, we were awarded significant orders by T.J. Maxx, State of Texas, Wyndham, and Big 5 Sporting Goods. For the nine months ended September 30, 2007, HNS revenue grew by 12% over the same period in 2006 to $690 million, EBITDA by 45% to $92 million, Adjusted EBITDA increased by 17% to $94 million, and net income increased to $28 million compared to $8 million in the same period in 2006. HNS was awarded new orders of $780 million in the first nine months of 2007 for a growth of 37% over the same period in 2006.” *EBITDA is defined as earnings (losses) before interest, income taxes, depreciation, amortization, and equity incentive plan compensation.See “Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures.” 1 Set forth below is a table highlighting certain of HNS' results for the three- and nine-month periods ended September 30, 2007 and 2006: Hughes Network Systems, LLC Three Months Nine Months Ended September 30, Ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Revenue VSAT $ 197,316 $ 186,608 $ 589,073 $ 551,772 Telecom Systems 36, 341 23,007 101,424 63,138 Total HNS $ 233,657 $ 209,615 $ 690,497 $ 614,910 Operating income (loss) VSAT $ 14,468 $ 13,740 $ 39,326 $ 19,194 Telecom Systems 7,338 6,312 15,723 13,529 Total HNS $ 21,806 $ 20,052 $ 55,049 $ 32,723 Net income (loss) $ 12,446 $ 12,142 $ 27,932 $ 7,908 EBITDA* $ 35,084 $ 33,055 $ 92,419 $ 63,574 Adjusted EBITDA* $ 35,084 $ 33,958 $ 93,656 $ 80,203 * For the definitions of EBITDA and Adjusted EBITDA, see “Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures” below. Selected Highlights · HNS’ next-generation SPACEWAY™ 3 satellite was successfully launched by Arianespace on August 14, 2007, setting the stage for Hughes to begin offering a new range of satellite broadband services to enterprise, consumer and government customers throughout North America beginning in the first quarter of 2008. · HNS’ wholly owned European subsidiary HNS Ltd. was awarded a multi-year contract by U.K lottery operator Camelot PLC to provide managed network services for over 27,000 lottery sites in the U.K. supporting the cutting edge, IP-based lottery terminals Camelot will deploy under its license. · HNS announced that consumers across North America will be able to purchase HughesNet® broadband Internet access service from Wal-Mart, giving customers in rural areas the opportunity to experience the benefits of high-speed Internet access. The HughesNet service will be sold in 2,800 Wal-Mart stores across the U.S., including locations throughout most of rural America where terrestrial broadband services, such as cable and DSL, are often not available. · HNS announced that it has shipped more than 300,000 broadband satellite terminals compliant with the DVB-S2/IPoS air interface standard, including the Adaptive Coding Modulation (ACM) feature since being introduced in 2006. This milestone validates Hughes as the leading supplier of very small aperture terminals (VSATs) that are compliant with DVB-S2/IPoS which yields higher throughputs and more efficient bandwidth utilization, and is the world’s leading broadband satellite standard approved by TIA, ETSI and ITU. · HNS announced the signing of an agreement with TerreStar Networks Inc. (TerreStar), an emerging mobile communications network operator and majority owned subsidiary of TerreStar Corporation (TSTR), under which Hughes will design, develop, and supply a satellite chipset platform based on UMTS standards to enable wireless mobile devices to communicate over the satellite portion of TerreStar's network. 2 Hughes Communications, Inc. (Hughes) Certain financial information for Hughes for the three- and nine- month periods ended September 30, 2007 and 2006 is shown below. Hughes Communications, Inc. Three Months Nine Months Ended September 30, Ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Revenue VSAT $ 197,316 $ 186,608 $ 589,073 $ 551,772 Telecom Systems 36,341 23,007 101,424 63,138 Parent and Other 46 146 446 386 Total HCI $ 233,703 $ 209,761 $ 690,943 $ 615,296 Operating income (loss) VSAT $ 14,468 $ 13,740 $ 39,326 $ 19,194 Telecom Systems 7,338 6,312 15,723 13,529 Parent and Other (1,139 ) (742 ) (3,793 ) (3,276 ) Total HCI $ 20,667 $ 19,310 $ 51,256 $ 29,447 Net income (loss) $ 11,037 $ 11,369 $ 23,609 $ (48,570 ) EBITDA* $ 34,034 $ 32,577 $ 89,179 $ 60,892 * For the definition of EBITDA, see “Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures” below. The net loss for the nine months ended September 30, 2006 includes a tax charge of approximately $51.3 million recorded in the first quarter of 2006, primarily related to the SkyTerra/Hughes spin-off. As Hughes is the accounting successor to SkyTerra, the taxes associated with the separation are included in Hughes' results for the quarter ended March 31, 2006 and a portion of the deferred tax assets were utilized to satisfy the tax expense resulting from the taxable gain. Accordingly, Hughes does not expect this expense to have an impact on its cash from operations. To summarize, Kaul said, “We are very pleased that we have once again delivered strong financial results in the third quarter of 2007 after an equally strong first half. This performance, combined with strong order bookings in the third quarter, has positioned us well for continued revenue growth. Our SPACEWAY 3 satellite was launched successfully on August 14, 2007 and is currently going through the “orbit-raising” process. System testing will follow soon thereafter, and upon completion, we expect to commence HughesNet service on SPACEWAY 3 in the first quarter of 2008. We expect that SPACEWAY 3 will substantially reduce our space segment costs and open up new revenue opportunities going forward in the enterprise and consumer/SMB markets.” Commenting on the financial performance, Grant Barber, executive vice president and chief financial officer said, “Our revenue and profitability showed strong growth in all operating segments in the third quarter of 2007 over the same period in 2006. For the nine-month period ended September 30, 2007, Hughes delivered earnings per share of $1.23 on a fully diluted basis compared to a loss of $3.14 per share in the same period in 2006. We generated cash from operations of $50 million during the nine months ended September 30, 2007 and we closed the third quarter with a healthy consolidated cash and marketable securities position of $136 million.” 3 Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures The following table reconciles the differences between HNS' net income as determined under United States of America generally accepted accounting principles (GAAP), EBITDA and Adjusted EBITDA. Hughes Network Systems, LLC Three Months Nine Months Ended September 30, Ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Net income (loss) $ 12,446 $ 12,142 $ 27,932 $ 7,908 Add: Interest expense 10,759 11,158 34,067 30,898 Income tax (benefit) expense 832 1,068 1,221 2,055 Depreciation and amortization 12,298 11,520 34,821 28,736 Equity incentive plan compensation 807 118 2,102 270 Less: Interest income (2,058 ) (2,951 ) (7,724 ) (6,293 ) EBITDA $ 35,084 $ 33,055 $ 92,419 $ 63,574 Add: Inventory provision related to shift to Broadband focus - - - 11,879 HughesNet branding costs - - - 1,454 Restructuring charge - - 1,237 - Benefits/insurance programs sponsored by DIRECTV - 653 - 1,960 Legal settlement and related fees - pre-April 2005 Acquisition - - - 586 Management fee to Hughes Communications, Inc. - 250 - 750 Adjusted EBITDA $ 35,084 $ 33,958 $ 93,656 $ 80,203 The following table reconciles the differences between Hughes’ net income as determined under GAAP and EBITDA: Hughes Communications, Inc. Three Months Nine Months Ended September 30, Ended September 30, (Dollars in thousands) 2007 2006 2007 2006 Net income (loss) $ 11,037 $ 11,369 $ 23,609 $ (48,570 ) Add: Interest expense 10,760 11,158 34,070 32,648 Income tax expense 1,092 1,068 1,776 52,889 Depreciation and amortization 12,298 11,520 34,821 28,736 Equity incentive plan compensation 1,045 577 3,067 2,087 Less: Interest income (2,198 ) (3,115 ) (8,164 ) (6,898 ) EBITDA $ 34,034 $ 32,577 $ 89,179 $ 60,892 The financial statements of Hughes and HNS for the three- and nine-month periods ended September 30, 2007 and 2006 are attached to this press release. Note: EBITDA is defined as earnings (loss) before interest, income taxes, depreciation, amortization and equity incentive plan compensation. Adjusted EBITDA is used in calculating covenant compliance under HNS' credit agreements and the indenture governing HNS’ 9½% Senior Notes due 2014. Adjusted EBITDA is defined as EBITDA further adjusted to exclude certain adjustments. EBITDA and Adjusted EBITDA are not recognized terms under GAAP. EBITDA and Adjusted EBITDA do not represent net income or cash flows from operations, as these terms are defined under GAAP, and should not be considered as alternatives to net income as an indicator of operating performance or to cash flows as a measure of liquidity. Additionally, EBITDA and Adjusted EBITDA are not intended to be measures of cash flow available to management for discretionary use, as such measures do not consider certain cash requirements such as capital expenditures (including expenditures on VSAT operating lease hardware and capitalized software development costs), tax payments, and debt service requirements (including VSAT operating lease hardware). EBITDA and Adjusted EBITDA as presented herein are not necessarily comparable to similarly titled measures reported by other companies. EBITDA and Adjusted EBITDA are presented herein because HNS and Hughes use such information in their review of the performance of management and in the performance of their business. In addition, information concerning Adjusted EBITDA is being presented because it reflects important components included in the financial covenants under the senior note indenture and HNS' credit agreements. 4 About Hughes Communications, Inc. Hughes Communications, Inc. (NASDAQ: HUGH) is the 100 percent owner of Hughes Network Systems, LLC. Hughes is the global leader in providing broadband satellite networks and services for enterprises, governments, small businesses, and consumers. HughesNet encompasses all broadband solutions and managed services from Hughes, bridging the best of satellite and terrestrial technologies. Its broadband satellite products are based on the IPoS (IP over Satellite) global standard, approved by the TIA, ETSI, and ITU standards organizations. To date, Hughes has shipped more than 1.2 million systems to customers in over 100 countries. Headquartered outside Washington, D.C., in Germantown, Maryland, USA, Hughes maintains sales and support offices worldwide. For more information, please visit www.hughes.com. Safe Harbor Statement under the U.S. Private Securities Litigation Reform Act of 1995 This press release may contain statements that are forward looking, as that term is defined by the Private Securities Litigation Reform Act of 1995. These statements include, but are not limited to, discussions regarding industry outlook and Hughes’ expectations regarding the performance of its business, its future liquidity and capital resource needs, its strategic plans and objectives and the ability to successfully deploy SPACEWAY 3.These forward-looking statements are based on management's beliefs, as well as assumptions made by, and information currently available to, management.When used in this release, the words “believe,” “anticipate,” “estimate,” “expect,” “intend,” “project,” “plans” and similar expressions and the use of future dates are intended to identify forward-looking statements. Although management believes that the expectations reflected in these forward-looking statements are reasonable, it can give no assurance that these expectations will prove to have been correct. You are cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date made. These statements are subject to certain risks, uncertainties and assumptions, including, but not limited to, the following: risks related to Hughes’ substantial leverage and restrictions contained in its debt agreements, technological developments, its reliance on providers of satellite transponder capacity, changes in demand for Hughes’ services and products, competition, industry trends, regulatory changes, foreign currency exchange rate fluctuations and other risks identified and discussed under the caption “Risk Factors” in Hughes’ Annual Report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission on March 26, 2007 and in the other documents Hughes files with the Securities and Exchange Commission from time to time. ### ©Hughes Communications, Inc. All rights reserved. Hughes, HughesNet, IPoS, and SPACEWAY are trademarks of Hughes Network Systems, LLC. DIRECTV and DIRECWAY are registered trademarks of The DIRECTV Group, Inc. Contact Information Investor Relations Contact: Deepak V. Dutt, Vice President, Treasurer and Investor Relations Officer Email: ddutt@hns.com Phone: 301-428-7010 Media Contact: Judy Blake, Director, Marketing Communications Email: jblake@hns.com Phone: 301-601-7330 Attachments Hughes Communications, Inc. Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Operations Condensed Consolidated Statements of Cash Flows Hughes Network Systems, LLC Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Operations Condensed Consolidated Statements of Cash Flows 5 HUGHES COMMUNICATIONS, INC. Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 75,937 $ 106,933 Marketable securities 60,593 107,320 Receivables, net 198,170 180,955 Inventories 61,841 61,280 Prepaid expenses and other 62,475 39,947 Total current assets 459,016 496,435 Property, net 461,026 312,497 Capitalized software costs, net 46,348 41,159 Intangible assets, net 26,056 30,663 Other assets 88,122 50,890 Total assets $ 1,080,568 $ 931,644 LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Accounts payable $ 62,807 $ 59,391 Short-term borrowings and current portion of long-term debt 17,253 27,210 Accrued liabilities 152,959 124,586 Due to affiliates 10,616 13,119 Total current liabilities 243,635 224,306 Long-term debt 576,360 469,190 Other long-term liabilities 9,905 18,079 Total liabilities 829,900 711,575 Commitments and contingencies Minority interests 4,489 4,680 Stockholders' Equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized and no shares issued and outstanding at September 30, 2007 and December 31, 2006 - - Common stock, $0.001 par value; 64,000,000 shares authorized; 19,200,172shares and 19,000,622 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 19 19 Additional paid in capital 630,107 626,927 Accumulated deficit (386,799 ) (410,408 ) Accumulated other comprehensive income (loss) 2,852 (1,149 ) Total stockholders' equity 246,179 215,389 Total liabilities and stockholders' equity $ 1,080,568 $ 931,644 6 HUGHES COMMUNICATIONS, INC. Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Services $ 137,465 $ 112,215 $ 386,612 $ 325,257 Hardware sales 96,238 97,546 304,331 290,039 Total revenues 233,703 209,761 690,943 615,296 Operating costs and expenses: Cost of services 91,995 80,022 259,169 227,374 Cost of hardware products sold 80,802 74,175 253,320 237,193 Selling, general and administrative 34,744 31,336 110,290 99,853 Research and development 3,959 3,786 12,301 18,032 Amortization of intangibles 1,536 1,132 4,607 3,397 Total operating costs and expenses 213,036 190,451 639,687 585,849 Operating income 20,667 19,310 51,256 29,447 Other income (expense): Interest expense (10,760 ) (11,158 ) (34,070 ) (32,648 ) Interest income 2,198 3,115 8,164 6,898 Other income, net 140 1,453 280 2,211 Income before income tax expense; minority interests in net losses (earnings) of subsidiaries; equity in losses of unconsolidated affiliates; and discontinued operations 12,245 12,720 25,630 5,908 Income tax expense (1,092 ) (1,068 ) (1,776 ) (52,889 ) Minority interests in net losses (earnings) of subsidiaries 33 (172 ) 191 77 Equity in losses of unconsolidated affiliates (149 ) (111 ) (436 ) (1,864 ) Income (loss) from continuing operations 11,037 11,369 23,609 (48,768 ) Discontinued operations: Loss from discontinued operations - - - (42 ) Gain on sale of discontinued operations - - - 240 Net income (loss) 11,037 11,369 23,609 (48,570 ) Cumulative dividends and accretion of convertible preferred stock to liquidation value - - - (1,454 ) Net income (loss) attributable to common stockholders $ 11,037 $ 11,369 $ 23,609 $ (50,024 ) Basic net earnings (loss) per common share: Continuing operations $ 0.58 $ 0.60 $ 1.25 $ (3.15 ) Discontinued operations - - - 0.01 Basic net earnings (loss) per common share $ 0.58 $ 0.60 $ 1.25 $ (3.14 ) Diluted net earnings (loss) per common share: Continuing operations $ 0.57 $ 0.60 $ 1.23 $ (3.15 ) Discontinued operations - - - 0.01 Diluted net earnings (loss) per common share $ 0.57 $ 0.60 $ 1.23 $ (3.14 ) Basic weighted average common shares outstanding 18,868,126 18,811,645 18,857,953 15,941,853 Diluted weighted average common shares outstanding 19,229,519 19,059,227 19,218,036 15,941,853 7 HUGHES COMMUNICATIONS, INC. Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ 23,609 $ (48,570 ) Adjustments to reconcile net income (loss) to cash flows from operating activities: Loss on discontinued operations - 42 Depreciation and amortization 35,392 29,434 Equity plan compensation expense 3,067 2,087 Minority interests (191 ) (22 ) Equity in losses from unconsolidated affiliates 436 1,970 Gain on disposal of assets (367 ) (221 ) Loss on extinguishment of debt 70 - Deferred income taxes (637 ) 48,313 Gain on receipt of investment by subsidiary - (1,787 ) Change in other operating assets and liabilities, net of acquisitions: Receivables, net (12,247 ) 35,583 Inventories 234 17,367 Prepaid expenses and other (8,144 ) 3,946 Accounts payable 4,462 (22,814 ) Accrued liabilities and other 4,530 (16,731 ) Net cash provided by continuing operations 50,214 48,597 Net cash used in discontinued operations - (9 ) Net cash provided by operating activities 50,214 48,588 Cash flows from investing activities: Change in restricted cash 335 2,001 Sale (purchases) of marketable investments, net 48,081 (67,219 ) Expenditures for property (211,266 ) (53,835 ) Expenditures for capitalized software (10,694 ) (12,962 ) Proceeds from sale of property and intangibles 356 669 Acquisitions/divestitures, net of cash received - 12,870 Other, net - (54 ) Net cash used in investing activities (173,188 ) (118,530 ) Cash flows from financing activities: Net increase (decrease) in notes and loans payable 800 (1,463 ) Debt borrowings from Apollo - 100,000 Debt repayments to Apollo - (100,000 ) Proceeds from rights offering - 100,000 Distribution to SkyTerra - (8,789 ) Payment of dividends on preferred stock - (1,394 ) Proceeds from exercise of stock options and warrants 113 1,982 Long-term debt borrowings 116,013 454,452 Repayment of long-term debt (20,391 ) (354,415 ) Debt issuance costs (2,049 ) (11,169 ) Net cash provided by financing activities 94,486 179,204 Effect of exchange rate changes on cash and cash equivalents (2,508 ) (75 ) Net (decrease) increase in cash and cash equivalents (30,996 ) 109,187 Cash and cash equivalents at beginning of the period 106,933 21,964 Cash and cash equivalents at end of the period $ 75,937 $ 131,151 Supplemental cash flow information: Cash paid for interest $ 29,193 $ 18,729 Cash paid for income taxes $ 2,642 $ 3,983 Supplemental disclosure of non-cash financing activities: Net liability distributed to SkyTerra, net of cash $ - $ 48,113 8 HUGHES NETWORK SYSTEMS Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 71,486 $ 99,098 Marketable securities 54,346 103,466 Receivables, net 197,936 180,694 Inventories 61,841 61,280 Prepaid expenses and other 61,751 39,175 Total current assets 447,360 483,713 Property, net 461,026 312,497 Capitalized software costs, net 46,348 41,159 Intangible assets, net 26,056 30,663 Other assets 74,172 44,358 Total assets $ 1,054,962 $ 912,390 LIABILITIES AND EQUITY Current liabilities: Accounts payable $ 61,378 $ 57,781 Short-term borrowings and current portion of long-term debt 17,253 27,210 Accrued liabilities 152,412 123,576 Due to affiliates 11,444 13,592 Total current liabilities 242,487 222,159 Long-term debt 576,360 469,190 Other long-term liabilities 1,197 18,079 Total liabilities 820,044 709,428 Commitments and contingencies Minority interests 4,443 4,659 Equity: Class A membership interests 180,586 180,346 Class B membership interests - - Retained earnings 47,034 19,102 Accumulated other comprehensive income (loss) 2,855 (1,145 ) Total equity 230,475 198,303 Total liabilities and equity $ 1,054,962 $ 912,390 9 HUGHES NETWORK SYSTEMS Condensed Consolidated Statements of Operations (In thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Revenues: Services $ 137,419 $ 112,069 $ 386,166 $ 324,871 Hardware sales 96,238 97,546 304,331 290,039 Total revenues 233,657 209,615 690,497 614,910 Operating costs and expenses: Costs of services 91,985 79,987 259,117 227,311 Costs of hardware products sold 80,802 74,175 253,320 237,193 Selling, general and administrative 33,569 30,483 106,103 96,254 Research and development 3,959 3,786 12,301 18,032 Amortization of intangibles 1,536 1,132 4,607 3,397 Total operating costs and expenses 211,851 189,563 635,448 582,187 Operating income 21,806 20,052 55,049 32,723 Other income (expense): Interest expense (10,759 ) (11,158 ) (34,067 ) (30,898 ) Interest income 2,058 2,951 7,724 6,293 Other income, net 140 1,571 231 2,051 Income before income tax expense, minority interests in net losses (earnings) of subsidiaries 13,245 13,416 28,937 10,169 Income tax expense (832 ) (1,068 ) (1,221 ) (2,055 ) Minority interests in net losses (earnings) of subsidiaries 33 (206 ) 216 (206 ) Net income $ 12,446 $ 12,142 $ 27,932 $ 7,908 10 HUGHES NETWORK SYSTEMS Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 27,932 $ 7,908 Adjustments to reconcile net income to cash flows from operating activities: Depreciation and amortization 35,392 29,434 Equity plan compensation expense 240 233 Minority interests (216 ) - Gain on receipt of investment by subsidiary - (1,787 ) Gain on disposal of assets (367 ) - Loss on extinguishment of debt 70 - Change in other operating assets and liabilities, excluding the effect of the January 2006 Transaction: Receivables, net (12,274 ) 35,844 Inventories 234 17,367 Prepaid expenses and other (9,538 ) 4,392 Accounts payable 4,643 (21,918 ) Accrued liabilities and other 5,347 (16,024 ) Net cash provided by operating activities 51,463 55,449 Cash flows from investing activities: Change in restricted cash 335 (363 ) Sale (purchase) of marketable investments, net 50,329 (67,893 ) Expenditures for property (211,266 ) (53,835 ) Expenditures for capitalized software (10,694 ) (12,962 ) Proceeds from sale of property 356 669 Other, net - 206 Net cash used in investing activities (170,940 ) (134,178 ) Cash flows from financing activities: Net increase (decrease) in notes and loans payable 800 (1,463 ) Long-term debt borrowings 116,013 454,452 Repayment of long-term debt (20,391 ) (354,415 ) Debt issuance costs (2,049 ) (11,169 ) Net cash provided by financing activities 94,373 87,405 Effect of exchange rate changes on cash and cash equivalents (2,508 ) (82 ) Net (decrease) increase in cash and cash equivalents (27,612 ) 8,594 Cash and cash equivalents at beginning of the period 99,098 113,267 Cash and cash equivalents at end of the period $ 71,486 $ 121,861 Supplemental cash flow information: Cash paid for interest $ 29,190 $ 16,979 Cash paid for income taxes $ 2,630 $ 1,800 Supplemental non-cash disclosure due to acquisition by Hughes Communications, Inc.: Increase in assets $ 29,399 Increase in liabilities 18,162 Increase in net assets $ 11,237 11
